Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2011/0104642 (“Luksch”).
Claim 12 recites a method of manufacturing a plurality of discrete objects, wherein each discrete object represents at least a partially completed form of at least a part of a finished product, from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Luksch is directed to a milling machine for milling a plurality of discrete objects, that are at least a partially completed form of a finished product, from a body of material 100’ having first and second sides A,B (figs. 4-9, para. [0010]). Luksch further teaches the plurality of objects 50a are defined by through-spaces in the body of material 100’ extending from side A to side B (figs. 4-9, para. [0054]).
Luksch discloses receiving the body of material (element 100’ of fig. 2), wherein the body of material comprises the first side (A) and the second side (B), and the second side is spaced from the first side (figs. 4A & 4B). Claim 1 further recites subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and a temporary frame as a function of a workpiece computer model, wherein generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. . Luksch teaches to attach the workpiece 100’ to a temporary frame 300 and then to subtractively manufacture parts from the assembly (figs. 2, 10 & 11, para. [0057]). Luksch discloses to form valleys 101b’ via milling in side A of the work piece 100’ such that the plurality of objects 50a are still connected by interconnecting portions (figs. 4 & 6, para. [0052]). Luksch teaches that the cavities 101b’ form portions of the through-spaces and transforms the work piece 100’ into precursors of the discrete objects 50a and interconnecting portions (figs. 4-9, paras. [0052]-[0054]). Luksch mills the valleys as a function of a workpiece computer model (figs. 4-8, paras. [0047]-[0050] & [0052]).
Luksch further discloses locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be subtractively manufactured. Luksch teaches to place the work piece 100’ in to a frame 300 that laterally surrounds the work removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions of the stabilized workpiece further comprises liberating the plurality of discrete objects from one another (fig. 7, para. [0054]).
Claim 14 recites locating the temporary frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Luksch teaches to place the work piece 100’ in to a prefabricated frame 300 that laterally surrounds the work piece 100’ during milling (figs. 2, 10 & 11, para. [0057]). Furthermore, Luksch teaches that the milling apparatus comprises a platform 402 with projections 404a, 404b thereon (fig. 3A, para. [0059]). Luksch teaches that the frame 300 comprises ears 304a, 304b comprising respective aligned holes 308a, 308b, i.e. at least one reference feature, that are configured to engage the projections 404a, 404b on the platform 402 so that the frame is mounted at a specified position with respect to the milling apparatus (fig. 3A & 10, para. [0059]).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luksch in view of USPGPub No. 2016/0033251 (“Pinkston”).
Claim 1 recites a method of manufacturing a plurality of discrete objects, wherein each discrete object represents at least a partially completed form of at least a part of a finished product, from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Luksch is directed to a milling machine for milling a plurality of discrete objects, that are at least a partially completed form of a finished product, from a body of material 100’ having first and second sides A,B (figs. 4-9, para. [0010]). Luksch further teaches the plurality of objects 50a are defined by through-spaces in the body of material 100’ extending from side A to side B (figs. 4-9, para. [0054]).
Luksch discloses receiving the body of material (element 100’ of fig. 2), wherein the body of material comprises a first side (A) and a second side (B), and the second side is spaced from the first side (figs. 4A & 4B); generating a workpiece computer model, wherein the workpiece computer model comprises a plurality of computer models of differing structures (figs. 4-8, paras. [0047]-[0050] & [0052], i.e. a computer model for each of the plurality of crowns 50a is generated, wherein one of skill in the art will appreciate that each crown 50a has a different structure).
 Claim 1 further recites subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model, wherein generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. Luksch teaches to attach the workpiece 100’ to a temporary frame 300 and then to subtractively manufacture parts from the assembly (figs. 2, 10 & 11, 
Luksch further discloses removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions further comprises liberating the plurality of discrete objects from one another (fig. 7, para. [0054]).
Luksch fails to explicitly teach the computer model comprises a computer model of the temporary frame. However, this would have been obvious in view of Pinkston.
Pinkston is directed to determining the positions of all components in a work volume, specifically for manufacturing operations such as CNC milling machines (paras. [0013]-[0016] & [0047]). Pinkston teaches to create a virtual model of all the parts within the volume, including the part, fixtures, fixture plates, etc., and to specify the relative positions of each (paras. [0021]-[0037]). Before machining, the physical parts are probed to ensure that the right parts were used, are assembled correctly, and are in the right positions (paras. [0051]-[0052] & [0065]). This ensures quality control and allows the use of automated assembly robots (paras. [0052] & [0062]). 
In this case, Luksch teaches to mill structures from a body of material. Pinkston teaches that when manufacturing pieces within a volume, it is predictable to create virtual models of all the components within the volume and to specify their relative positions. This ensures quality control and allows for a more automated process. Thus, it would be obvious to modify Luksch to create virtual models of the all the parts including the temporary frame to ensure the correct parts are used, are assembled correctly, and are oriented correctly prior to machining. 
Regarding claim 2, Luksch further teaches locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured. Luksch teaches to place the work piece 100’ in to a frame 300 that laterally surrounds the work piece 100’ during milling (figs. 2, 10 & 11, para. [0057]).
Claim 3 recites locating the temporary frame includes locating a prefabricated support frame around the body of material. Luksch teaches the temporary frame being prefabricated (figs. 2, 10 & 11, para. [0057]).
Claim 4 recites locating the prefabricated support frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Luksch teaches that the milling apparatus comprises a platform 402 with projections 404a, 404b thereon (fig. 3A, para. [0059]). Luksch teaches that the frame 300 comprises ears 304a, 304b comprising respective aligned holes 308a, 308b, i.e. at least one reference feature, that are configured to engage the projections 404a, 404b on the platform 402 so that the frame is mounted at a specified position with respect to the milling apparatus (fig. 3A & 10, para. [0059]).
Regarding claim 10, Luksch further teaches the subtractive manufacturing includes milling (para. [0010]).
Regarding claim 11, Luksch further teaches forming, by subtractive manufacturing, valleys in the body of material on the second side of the body of material (fig. 7, para. [0054]).
Claims 1, 2, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub 2008/0120823 (“Lukis”) in view of USPGPub 2008/0230971 (“Farooqui”), Luksch, and USPGPub No. 2003/0040834 (“Coleman”).
Claim 1 recites a method of manufacturing a plurality of discrete objects … from a body of material, wherein the discrete objects are defined by through-spaces in the body of material extending from a first side to a second side after performing the method. Lukis is directed to creating objects from a block 28 of material having a front side 30 and a back side 32 (fig. 2). Discrete objects, i.e. part 10 and the encircling part 38 of block 28 (fig. 12), are defined by milling through-holes with a mill 58 that extend from the front side 30 to the back side 32 (figs. 3, 4, 9, 10 & 13, paras. [0033], [0048] & [0049]).
Lukis fails to explicitly teach each discrete object represents at least a partially completed form of at least a part of a finished product. However, this would have been obvious in view of Farooqui.

In this case, Lukis teaches to mill a single part from raw material. However, Farooqui teaches that it is known to machine a plurality of parts from a single raw material, and, that doing so increases productivity. It would be predictable to modify Lukis to provide a larger raw material so that a plurality of the parts may be milled therefrom. Since Lukis teaches how to produce one of the parts, simply duplicating the process such that two parts are produced from a single raw material would be predictable, i.e. forming two recesses 34 in a single raw material (Lukis, fig. 2), milling side A for both parts (Lukis, figs. 3-4), adding potting material to both parts with respective fixtures 40 (Lukis, figs. 7-8), and milling the second side (Lukis, figs. 9-10). Thus, it would be obvious in view of Farooqui to increase productivity by duplicating the method of Lukis such that two parts are produced from a single raw material.
Lukis further teaches receiving the body of material, wherein the body of material comprises a first side and a second side, and the second side is spaced from the first side (fig. 2, para. [0031]); generating a workpiece computer model (para. [0025]); subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame as a function of the workpiece computer model (figs. 9-10 & 12, paras. [0047]-[0048]). Claim 1 also recites generating the workpiece of interconnected structures comprises forming valleys, wherein the valleys form portions of the through-spaces, in the body of material on the first side of the body of material so as to leave interconnecting portions of the body of material, wherein the interconnecting portions interconnect the plurality of discrete objects to one another. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]). Lukis teaches milling the front side 30 of the block 28 with a mill 58 to openings 14, 18, which create valleys in the block 28 (figs. 3-6, paras. [0033] & [0034]). The openings 14, 18 form parts of the through-spaces at the end of the 
Lukis further teaches removing the interconnecting portions, wherein removing the interconnecting portions further comprises liberating the plurality of discrete objects from one another (figs. 12-13, paras. [0047]-[0049]).
Lukis et al. fail to explicitly teach the workpiece computer model comprises a plurality of computer models of differing structures. This would have been obvious in view of Luksch.
Similarly to Lukis et al., Luksch is also directed to milling a plurality of parts from a single raw material (figs. 4-9, para. [0010]). Luksch teaches that each of the plurality of parts has a different structure (figs. 4-8, paras. [0047]-[0050] & [0052], wherein one of skill in the art will appreciate that each crown 50a has a different structure).
	In this case, Lukis et al. teach milling a plurality of parts from a single raw material. Luksch teaches one of skill in the art that when milling a plurality of parts for a single raw material, it is known and predictable for the parts to have differing structures. Since Lukis et al. mill parts with a CNC machine comprising software that creates toolpaths based on uploaded part structures (Lukis, paras. [0025], [0026] & [0030]), it would be predictable to generate toolpaths for parts of different structures. Thus, it would be obvious to modify Lukis et al. such that the two parts to be made have differing structures.
	Lukis et al. fail to explicitly teach the computer program comprising a computer model of the temporary frame. However, this would have been obvious in view of Coleman.
	Coleman is directed to an automated method for generated commands for a cnc machine (Abstract, para. [0002]). Coleman teaches that CAM software to automatically generate cnc commands is known (para. [0004]). In general, CAM software accepts a CAD drawing of a blank workpiece and a drawing of a desired workpiece, then the CAM software generates tool paths to machine the blank into the milled workpiece (para. [0004]).
	In this case, Lukis et al. teaches, prior to milling the desired part, to mill recess 34 into a first side with a cnc machine (fig. 2, paras. [0030]-[0032]). The recess is machined to define the location of the potting fixture 40 used in a subsequent step (fig. 8, para. [0031]). However, Lukis 
	Given the above modification, since the temporary frame is interpreted as walls 44, 46, 48 & 50 and top surface 56 illustrated in fig. 2 of Lukis, the CAD drawing of the block with the recess therein reads on a computer model of a temporary frame.
Claim 2 recites locating a temporary frame laterally surrounding an object region of the body from which all of the discrete objects will be manufactured. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]).
Claim 5 recites subtractively manufacturing the temporary frame from the body of material. Lukis teaches forming the frame via subtractive manufacturing (fig. 2, para. [0032]).
Claim 6 recites subtractively manufacturing the temporary frame includes subtractively manufacturing at least one reference datum designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Lukis teaches the providing the frame includes subtractively manufacturing recess 34, which acts as a reference to located the workpiece relative to the milling machine (para. [0032]).
Claim 7 recites subtractively manufacturing the temporary frame from the body of material includes subtractively manufacturing the temporary frame contemporaneously with subtractively manufacturing the discrete objects. Lukis teaches that portions of the walls 44, 46, 48 & 50 of the frame are further defined via subtractive manufacturing contemporaneously with subtractively manufacturing the discrete objects such that the frame is manufactured to form an encircling portion 38 (fig. 10, para. [0048]).
Claim 8 recites the interconnecting portions connect the temporary frame to the precursors to the discrete objects; and liberating the plurality of discrete objects from one another further includes liberating the plurality of discrete objects from the temporary frame. Lukis et al. teaches that after machining side A, and before machining side B, that the parts and temporary frame are still connected via interconnecting portions that will later be milled (Lukis, figs. 9-10). In addition, when removing potting material 68, the parts are liberated from each other and the temporary frame 44, 46, 48 & 50, and top surface 56, that encircles the parts (Lukis, fig. 13).
Regarding claim 9, Lukis et al. fail to explicitly teach removing a layer from the second side of the body of material so as to define a planar surface across the entirety of the workpiece of interconnected structures, wherein the removing of the layer includes removing the interconnecting portions.
Lukis teaches that when machining the second side 32, a portion closer to the second side has a greater dimension so that the milling tool can extend deeper into the block 28 (fig. 10). This greater dimensioned portion provides walls that surround the milling area (fig. 10). Lukis teaches that when forming an initial portion having greater dimensions than subsequent portions, i.e. recess 34 formed on side A 30, it is known to form the entirety of the greater dimensioned portion first (fig .2, para. [0031]). 
In this case, Lukis has been modified to mill two parts from the single block of material. Lukis teaches that when milling an initial portion of greater dimensions, to mill the entirety of the greater dimensioned portion first, prior to milling deeper into the block of material. Thus, when forming the larger dimensioned portion on the second side 32, it would be obvious and predictable to form this portion in its entirety before milling deeper into the block.  In addition, since Lukis teaches the greater dimensioned portion to define walls that surround the milling area, it would be obvious and predictable to form the greater dimensioned portion of the second side 32 to extend over both parts such that the portion defines walls that still surround the milling area. 

Regarding claim 11, Lukis further teaches forming, by subtractive manufacturing, valleys in the body of material on the second side of the body of material (fig. 10, para. [0048]).
Claims 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lukis in view of Farooqui and Luksch.
All the limitations of claim 12 are recited in claim 1. Thus, claim 12 is rejected over Lukis in view of Farooqui and Luksch for the same reasons detailed in claim 1 above.
Claim 14 recites locating the temporary frame around the body of material includes locating a prefabricated support frame that includes at least one reference feature designed, configured, and located for precisely locating the stabilized workpiece relative to a subtractive manufacturing machine. Lukis teaches machining a recess 34 that is a predetermined depth from the top surface 56 (fig. 2, para. [0032]). As illustrated in fig. 2, the walls 44, 46, 48 & 50, and top surface 56, form a frame laterally surrounding the object region 34 from which the objects will be manufactured  (fig. 2, para. [0032]). Lukis teaching the providing the frame includes subtractively manufacturing recess 34, which acts as a reference to located the workpiece relative to the milling machine (para. [0032]).
Claim 15 recites subtractively manufacturing the temporary frame from the body of material. Lukis teaching forming the frame 44, 46, 48, 50 & 56 via subtractive manufacturing (fig. 2, para. [0032]).
Regarding claim 18, Lukis et al. fail to explicitly teach removing a layer from the second side of the body of material so as to define a planar surface across the entirety of the object regions, wherein the removing of the layer includes removing the interconnecting portions.
Lukis teaches that when machining the second side 32, a portion closer to the second side has a greater dimension so that the milling tool can extend deeper into the block 28 (fig. 10). This greater dimensioned portion provides walls that surround the milling area (fig. 10). Lukis teaches that when forming an initial portion having greater dimensions than subsequent 
In this case, Lukis has been modified to mill two parts from the single block of material. Lukis teaches that when milling an initial portion of greater dimensions, to mill the entirety of the greater dimensioned portion first, prior to milling deeper into the block of material. Thus, when forming the larger dimensioned portion on the second side 32, it would be obvious and predictable to form this portion in its entirety before milling deeper into the block.  In addition, since Lukis teaches the greater dimensioned portion to define walls that surround the milling area, it would be obvious and predictable to form the greater dimensioned portion of the second side 32 to extend over both parts such that the portion defines walls that still surround the milling area. 
The natural logical result of the above modification is that milling the larger dimensioned portion will result in removing at least portions of the interconnecting structures such that a planar surface extends across the workpiece of interconnected structures.
Claim 20 recites modeling the temporary frame in a computer model wherein modeling the temporary frame further comprises selecting dimensions so as to maximize the size of the region within the temporary frame from which the discrete objects will be formed. Since Lukis teaches to mill recess 34 such that frame 44, 46, 48 & 50, and top surface 56, is formed, one of skill in the art of CNC machines will appreciate that the software of the CNC machine generates tool paths to create known dimensions, i.e. model, of the recess 34 and frame 44, 46, 48 & 50, and 56.
The examiner is taking official notice that it is well known in the machining arts to attempt to reduce waste material by providing raw material dimensions that are closer to the dimensions of the part to be produced. Since Lukis teaches that the encircling part 38, including the frame, is waste (para. [0051]), it would be obvious and predictable to reduce the area of the top surface 56 after the recess 34 is formed because this will lead to less material waste that has to be discarded or melted down for reuse. The natural logical result of reducing the area of top surface 56 is maximizing the size of the region within the temporary frame from which the discrete objects will be formed.

Response to Arguments
Applicant's arguments filed May 14, 2021 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 8-12 of the remarks, Applicant argues that Luksch fails to disclose “subtractively manufacturing … a temporary frame”. Luksch further argues that Pinkston fails to teach subtractively manufacturing a temporary frame.
The examiner agrees that Luksch fails to teach subtractively manufacturing the temporary frame. However, a reasonable interpretation of claim 1 does not include this step. When replacing the ellipsis in the claim language, claim 1 recites: “subtractively manufacturing a workpiece of interconnected structures comprising precursors to the discrete objects and the temporary frame ….” Emphasis added. A reasonable interpretation of the above language is that the workpiece of interconnected structures are subtractively manufactured and the workpiece of interconnected structures comprises the temporary frame. Luksch discloses this interpretation of the claim language. 
On pages 13-14 of the remarks, Applicant argues that Luksch fails to explicitly teach a computer model including differing structures wherein each structure serves a different purpose.
The claims do not require the discrete objects to serve a different purpose, they merely have to have a differing structure. One of skill in the art will appreciate that each of the prosthesis 50a has a different structure (fig. 8). 
On page 14 of the remarks, Applicant argues, with respect to the rejection over Lukis et al., that Pinkston is silent as to creating a virtual model of all the objects to be manufactured in one computer model prior to machining. The examiner agrees and has withdrawn Pinkston from the rejection over Lukis et al. Coleman has been added to teach the virtual model of the frame. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”